     RONALD J. SHINGLER, ESQ. (C.S.B. #142089)
 1
     Email: ronshingler@shinglerlaw.com
 2   RICHARD A. BRODY, ESQ. (C.S.B. #100379)
     Email: rickbrody@shinglerlaw.com
 3   SHINGLER LAW
     1255 Treat Blvd., Suite 300
 4
     Walnut Creek, CA 94597
 5   Telephone: (925) 757-7020
     Facsimile: (925) 757-3260
 6

 7
     Attorneys for Plaintiff

 8                             IN THE UNITED STATES DISTRICT COURT
 9             FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
10
     CYNTHIA MARIE LANDAKER CHANEY,                       Case No.: 2:19-CV-00987-KJM-EFB
11
                     Plaintiff,                           JOINT STIPULATION TO CORRECT
12
                                                          CAPTION; IDENTIFY CORRECT NAME
13                   vs.                                  OF PARTY AND ORDER THEREON

14   A. W. CHESTERTON COMPANY, et al.
15
                     Defendants.
16

17
            ALL PARTIES, BY AND THROUGH THEIR COUNSEL OF RECORD,
18

19   HEREBY STIPULATE AS FOLLOWS:

20          WHEREAS on November 7, 2019, Plaintiff filed Notice of Motion and Stipulated
21
     Motion to Substitute Parties based on FRCP Rule 25(a)(1), and on the grounds that Plaintiff
22
     EDWARD ALLEN LANDAKER died on October 13, 2019, for an Order substituting
23
     CYNTHIA MARIE LANDAKER CHANEY in place of her father, EDWARD ALLEN
24

25   LANDAKER.

26   ///
27
     ///
28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -1-
            WHEREAS on December 3, 2019, the Court GRANTED the parties' Joint Motion to
 1

 2   Substitute Parties. CYNTHIA MARIE LANDAKER CHANEY was substituted as Plaintiff

 3   in this action in place of Edward Allen Landaker.
 4
            WHEREAS on February 12, 2020, Plaintiff CYNTHIA MARIE LANDAKER
 5
     CHANEY notified Plaintiff's counsel that she is no longer using the name Chaney and
 6

 7
     further notified Plaintiff's counsel that she would like to correct the previously used name

 8   and to be correctly identified as CYNTHIA LANDAKER.
 9          The parties desire to enter into this stipulation to correct the case caption and to
10
     identify Plaintiff's correct name.
11
            IT IS HEREBY STIPULATED by and between the parties that the true and correct
12

13   name of Plaintiff CYNTHIA MARIE LANDAKER CHANEY is CYNTHIA LANDAKER.

14          Accordingly, the parties respectfully request that the caption and clerk's docket be
15
     corrected to reflect the correct name of Plaintiff to be reflected as duly noted herein above.
16
            IT IS SO STIPULATED.
17
     DATED: February 14, 2020                  SHINGLER LAW
18

19
                                               By:          /s/ Ronald J. Shingler
20                                                   Ronald J. Shingler
                                                     Richard A. Brody
21                                                   Attorneys for Plaintiff
22
     DATED: February 14, 2020                  HOWARD ROME MARTIN & RIDLEY LLP
23

24
                                               By:          /s/ Jane B. Yee
25                                                   Shawn M. Ridley
                                                     Jane B. Yee
26                                                   Attorneys for Defendant
                                                     Eaton Corporation, individually and as
27
                                                     successor-in-interest to Cutler-Hammer, Inc.
28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -2-
     DATED: February 14, 2020                  HUGO PARKER, LLP
 1

 2
                                               By:           /s/ Charles S. Park
 3                                                   Charles S. Park
 4
                                                     Christina M. Glezakos
                                                     Attorneys for Defendant
 5                                                   Foster Wheeler, LLC
 6

 7
     DATED: February 14, 2020                  WILSON ELSER MOSKOWITZ EDELMAN &
 8                                             DICKER LLP

 9
                                               By:          /s/ Nicolas P. Martin
10
                                                     William M. Hake
11                                                   Nicolas P. Martin
                                                     Attorneys for Defendant
12                                                   Honeywell International, Inc., individually, and
13
                                                     as successor in interest to Honeywell Control
                                                     Valves and Belfield Control Valves
14

15

16   DATED: February 14, 2020                  LEADER BERKON COLAO & SILVERSTEIN LLP
17

18                                             By:          /s/ Bobbie R. Bailey
                                                     Bobbie R. Bailey
19                                                   Emily K. Doty
                                                     Attorneys for Defendant
20
                                                     IMO Industries Inc.
21

22

23   DATED: February 14, 2020                  FOLEY & MANSFIELD, PLLP

24
                                               By:           /s/ Lori A. Cataldo
25
                                                     Lori A. Cataldo
26                                                   Attorneys for Defendant
                                                     Plastics Engineering Company
27

28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -3-
     DATED: February 14, 2020                  MANNING GROSS + MASSENBURG LLP
 1

 2
                                               By:          /s/ Thomas J. Tarkoff
 3                                                   Jennifer A. Cormier
 4
                                                     Thomas J. Tarkoff
                                                     Attorneys for Defendant
 5                                                   The Goodyear Tire & Rubber Company
 6

 7
     DATED: February 14, 2020                  LEWIS BRISBOIS BISGAARD & SMITH LLP

 8
                                               By:          /s/ Florence A. McClain
 9
                                                     Florence A. McClain
10                                                   Gina A. Haran
                                                     Attorneys for Defendant
11                                                   Union Carbide Corporation
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -4-
 1                                               ORDER
 2
            The Parties having so stipulated and good cause appearing, IT IS HEREBY
 3
     ORDERED that the docket be corrected to reflect that the correct name of Plaintiff
 4
     CYNTHIA MARIE LANDAKER CHANEY is CYNTHIA LANDAKER. The Court
 5

 6
     Directs the Clerk of the Court to correct the docket to reflect Plaintiff's correct name.

 7          IT IS SO ORDERED.

 8   DATED: February 26, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                  CERTIFICATE OF SERVICE
27
            I, the undersigned, declare that:
28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -5-
            I am employed in the County of Contra Costa, State of California. I am over the age
 1
     of 18 years and not a party to the within action. My business address is, SHINGLER LAW,
 2   1255 Treat Blvd., Suite 300, Walnut Creek, CA 94597. My electronic mail address is
     rahulmadahar@shinglerlaw.com.
 3
             On the date executed below, I filed and/or served the following document(s)
 4
     regarding Edward Allen Landaker v. A.W. Chesterton Corporation., et al., USDC Eastern
 5   District of California Case No.: 2:19-CV-00987-KJM-EFB

 6   JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME
 7
     OF PARTY AND ORDER THEREON

 8   by transmitting a true copy to the below listed via the following methods:
 9   TO ALL KNOWN COUNSEL OF RECORD
10
     () [BY COURT'S CM/ECF SYSTEM] Pursuant to Local Rule, I electronically filed the
11   above document(s) with Clerk of the Court by using the CM/ECF systems. Participants in
     the case who are registered CM/ECF users will be served by the CM/ECF system. Electronic
12
     service through the CM/ECF System automatically generates Notice of Electronic Filing
13   (“NEF”) and is sent by e-mail to all CM/ECF Users who have appeared in the case in this
     Court. Service with NEF will constitute service pursuant to Federal Rules of Civil
14   Procedure.
15
     ( ) [BY FIRST CLASS MAIL] I am readily familiar with this office’s business practice
16   for collection and processing of correspondence for mailing with the United States Postal
     Service. This document, which is in an envelope addressed as stated above, will be sealed
17   with postage fully prepaid and will be deposited with the United States Postal Service this
     date in the ordinary course of business.
18

19   () [FEDERAL] I declare that I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
20
            I declare under penalty of perjury that the foregoing is true and correct under the laws
21
     of the State of California. Executed on February 20, 2020 at Walnut Creek, California.
22
                                                    /s/ Rahul Madahar
23                                                  RAHUL MADAHAR
24

25

26

27

28

     ___________________________________________________________________________________________________
       JOINT STIPULATION TO CORRECT CAPTION; IDENTIFY CORRECT NAME OF PARTY AND ORDER
                                                  THEREON
                                                     -6-
